UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.6)* DHT HOLDINGS, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) Y2065G121 (CUSIP Number) Anchorage Capital Group, L.L.C. 610 Broadway, 6th Floor New York, NY 10012 (212) 432-4650 Attention: David Young Copy to: Sidley Austin LLP 1treet, NW Washington, DC 20005 (202) 736-8000 Attention: Kathleen Klaben (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 7, 2015 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.: Y2065G121 Page2 of 8 Pages 1. Names of Reporting Persons. ANCHORAGE CAPITAL GROUP, L.L.C. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 2.90% Type of Reporting Person: OO, IA SCHEDULE 13D CUSIP No.: Y2065G121 Page 3 of 8 Pages 1. Names of Reporting Persons. ANCHORAGE ADVISORS MANAGEMENT, L.L.C. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 2.90% Type of Reporting Person: OO, HC SCHEDULE 13D CUSIP No.: Y2065G121 Page 4 of 8 Pages 1. Names of Reporting Persons. ANTHONY L. DAVIS 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 2.90% Type of Reporting Person: IN, HC SCHEDULE 13D CUSIP No.: Y2065G121 Page5 of 8 Pages 1. Names of Reporting Persons. KEVIN M. ULRICH 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [] (b) [] 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) [] 6. Citizenship or Place of Organization Canada Number of Shares Beneficially Owned by Each Reporting Persons With 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares(See Instructions) [] Percent of Class Represented by Amount in Row (11) 2.90% Type of Reporting Person: IN, HC SCHEDULE 13D Page6 of 8 Pages Item 1.Security and Issuer This Amendment No. 6 amends and supplements the information set forth in the Schedule 13D filed by the Reporting Persons (as defined therein) with the United States Securities and Exchange Commission (the “SEC”) on May 14, 2012, as amended by Amendment No. 1 filed on March 22, 2013,Amendment No. 2 filed on June 17, 2013, Amendment No. 3 filed on November 27, 2013, Amendment No. 4 filed on December 4, 2013 and Amendment No. 5 filed on January 24, 2014 (the “Schedule 13D”) relating to the common stock, par value $0.01 per share (the “Shares”), of DHT Holdings, Inc. (the “Issuer”), whose principal executive offices are located at Clarendon House, 2 Church Street, Hamilton HM 11, Bermuda. All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. Item 5.Interest in Securities of the Issuer Item 5 of the Schedule 13D is hereby amended and supplemented as follows: (a, b) The aggregate number of Shares and the percentage of total outstanding Shares beneficially owned by the Reporting Persons as of January 8, 2015: Reporting Person Number of Shares Beneficially Owned1 Percentage of Outstanding Shares2 Capital Group 2.90% Management 2.90% Mr. Davis 2.90% Mr. Ulrich 2.90% 1 The beneficial ownership for which each figure is provided in this column is the shared, not sole, power to vote or to direct the vote, and the shared, not sole, power to dispose or to direct the disposition of the Shares. 2The beneficial ownership percentage figure is based upon 92,510,086 Shares outstanding as of December 10, 2014, as reported in the Prospectus on Form 424B3 filed by the Issuer on December 11, 2014. (c)On January 7, 2015, the Reporting Persons sold 1,750,000 Shares at a weighted average price of $8.0276 per Share. The actual prices for the sales of these Shares ranged from $7.95 to $8.13, inclusive. On January 8, 2015, the Reporting Persons sold 750,000 Shares at a weighted average price of $8.4125 per Share. The actual prices for the sales of these Shares ranged from $8.30 to $8.55, inclusive. The Reporting Persons undertake to provide upon request by Commission staff, the Issuer, or a security holder of the Issuer, full information regarding the number of Shares sold at each separate price. All of the Shares were sold through a broker on the open market and for the account of Illiquid Opportunities III. As of January 8, 2015, there were no other transactions in the Shares by the Reporting Persons since the most recent filing of Schedule 13D on January 24, 2014. (d)Illiquid Opportunities III is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares covered by this statement that may be deemed to be beneficially owned by the Reporting Persons. (e) As of January 7, 2015, the Reporting Persons ceased to be the beneficial owner of more than five percent of the Shares. SCHEDULE 13D Page7 of 8 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. ANCHORAGECAPITAL GROUP, L.L.C. By:Anchorage Advisors Management, L.L.C., its Managing Member By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANCHORAGEADVISORS MANAGEMENT, L.L.C. By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANTHONY L. DAVIS /s/Anthony L. Davis KEVIN M. ULRICH /s/Kevin M. Ulrich January 9, 2015 Attention: Intentional misstatements or omissions of act constitute federal violations (see 18 U.S.C. 1001). SCHEDULE 13D Page8 of 8 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of DHT Holdings, Inc., dated as of January 9, 2015 is, and any amendments thereto (including amendments on Schedule 13G) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. ANCHORAGECAPITAL GROUP, L.L.C. By:Anchorage Advisors Management, L.L.C., its Managing Member By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title: Senior Managing Member ANCHORAGEADVISORS MANAGEMENT, L.L.C. By: /s/Kevin M. Ulrich Name: Kevin M. Ulrich Title:
